Citation Nr: 1020383	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension (to 
include as secondary to service-connected residuals of 
prostate cancer). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to December 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for hypertension.  In May 2007, a decision 
review officer (DRO) hearing was held at the Waco RO and in 
September 2009, a Travel Board hearing was held before the 
undersigned; transcripts of the hearings are associated with 
the claims file.    


FINDING OF FACT

Hypertension was not manifested in service or in the 
Veteran's first post-service year, and is not shown to be 
related to his service or to have been caused or aggravated 
by his service-connected residuals of prostate cancer.


CONCLUSION OF LAW

Service connection for hypertension (to include as secondary 
to service-connected residuals of prostate cancer) is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. § 3.310 (2006): 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

While the Veteran received a letter that informed him what 
was needed to substantiate a claim of direct service 
connection for hypertension, he did not receive such a letter 
regarding secondary service connection for such disability.  
In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme 
Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 
(2007), which had held that any error in VCAA notice should 
be presumed prejudicial and that VA must always bear the 
burden of proving that such an error did not cause harm.  In 
reversing Sanders, the Supreme Court in essence held that - 
except for cases in which VA has failed to inform the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  
The Veteran has not alleged that he was prejudiced because he 
did not receive notice of what was needed to substantiate his 
claim.  

Notably, the record reflects that the Veteran submitted 
December 2006 and June 2007 letters from his private 
physician advancing the proposition of an association between 
his service-connected residuals of prostate cancer and 
hypertension.  In a May 2007 hearing before a DRO, the 
Veteran's representative asked him whether his contention was 
that "your current diagnosis of high blood pressure is a 
secondary approximate [sic] result to your service connected 
prostate cancer and residuals of prostate cancer."  The 
Veteran answered in the affirmative.  The DRO explained to 
the Veteran that he needed to obtain a medical opinion with 
rationale as to "cause and effect" between hypertension and 
prostate cancer.  In a February 2007 statement of the case 
(SOC) the Veteran was advised of the provisions of 38 C.F.R. 
§ 3.310, regarding disabilities that are proximately due to, 
or aggravated by, service-connected disease or injury.  
Although the Board recognizes that an SOC does not suffice as 
a proper notification letter, to the extent that the April 
2006 letter does not satisfy the duty notify, such error has 
been rendered harmless as the record reflects that the 
Veteran had actual knowledge of the information and evidence, 
as well as relevant law, for consideration in adjudicating 
the issue on appeal, including that of secondary service 
connection.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Board finds that, based on a totality of the 
circumstances, the Veteran had actual knowledge of what was 
needed to substantiate a claim of secondary service 
connection for hypertension (as secondary to service-
connected residuals of prostate cancer).  

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in September 2007.  The examination is adequate 
as it considered the evidence of record and the reported 
history of the Veteran, was based on an examination of the 
Veteran, noted pertinent history and all physical findings 
necessary for a proper determination in the matter, and 
explained the rationale for the opinion offered.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Board 
requested a Veterans' Health Administration expert medical 
opinion in November 2009 regarding secondary service 
connection for hypertension.  The opinion is adequate as it 
satisfactorily answered the questions posed by the Board.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B. Factual Background

On December 1965 service entrance examination the Veteran's 
blood pressure was 116/64. 

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to hypertension or a heart 
disorder. 

On December 1968 service separation examination the Veteran's 
blood pressure was 120/68.

An April 2005 note from M.N.K., M.D. states that the Veteran 
was being treated for hypertension and that his blood 
pressure was 171/91 on March 31, 2005.  

In a June 2007 letter, K.L., M.D. noted that the Veteran had 
been treated for prostate cancer and hypertension and that 
the stress levels he experienced related to prostate cancer 
and the side effects from past treatment had contributed to 
his medical conditions.  

In a June 2007 letter, K.L., M.D. noted that the Veteran had 
been his patient for many years and had a radical 
prostatectomy for prostate cancer with associated urinary 
incontinence and erectile dysfunction.  He also noted that 
the Veteran was under treatment for hypertension.  He noted 
that he believed that the stress levels the Veteran 
experienced related to lack of urinary control and erectile 
dysfunction had contributed to his hypertension.  He cited an 
attached reference stating that "there is also evidence that 
there is a higher than average association of metabolic 
syndrome and hypertension in patients with prostate cancer.  
He summarized, opining that "the evidence supports the 
association of prostate cancer and hypertension in [the 
Veteran]."  An included epidemiological study of prostate 
cancer showed that 19.1 percent of the participants were 
African-American.  The rate of comorbidity for hypertension 
and heart disease was 7.4 percent.  The conclusion of the 
study was that the percentage of African-American men with 
prostate cancer was higher than that of the national and 
state population.  A 2007 study titled "Features of the 
metabolic syndrome and prostate cancer in African-American 
men" concluded that hypertension (a feature of metabolic 
syndrome) is associated with prostate cancer in African-
American men.  It was noted that if the relationship proved 
causal, it suggested that control of hypertension may lead to 
a reduction of prostate cancer in African-Americans.  A 
Reuter's article printed in June 2007 stated that certain 
features of metabolic syndrome (to include hypertension) are 
tied to an increased risk of developing prostate cancer in 
African-American men.  An African-American man with high 
blood pressure was 2.4 times as likely to have prostate 
cancer.            

On September 2007 VA examination, the examiner noted that the 
Veteran was claiming hypertension caused by residuals of 
prostate cancer.  He reviewed the claims file including the 
letter and supporting documentation from K.L., M.D. and 
stated that the study cited by Dr. K.L. shows that 
hypertension and other aspects of metabolic syndrome are risk 
factors for developing prostate cancer, not that prostate 
cancer is a risk factor for development of hypertension.  The 
Veteran took Hyzaar 50/12.5mg per day and his blood pressures 
were 142/80 and 134/76 for the left arm, and 132/76 for the 
right arm.  The diagnosis was hypertension not due to 
prostate cancer.  The examiner summarized that, "According 
to Cecil's Essentials of Medicine, Sixth Edition, 95 percent 
of hypertension is primary in nature, with a multitude of 
other causes, not including prostate cancer, accounting for 
the other five percent."    

A June 2009 private treatment record notes that the Veteran 
presented with a history of hypertension for eight years 
prior and had a history of prostate cancer, status post 
surgery with urinary incontinence.  The Veteran's blood 
pressure was 90/64 seated and 100/64 standing.  His 
medication was changed from Hyzaar to Cozaar 50mg. 

In testimony at a September 2009 Travel Board hearing, the 
Veteran alleged, in essence that his prostate cancer preceded 
(and was the cause of) the onset of his hypertension.

The Board requested an opinion from an expert with the 
Veterans Health Administration (VHA) in January 2010.  
Subsequently, an undated VHA opinion from M.F.P., M.D. (Chief 
of Cardiology at a VA medical center) notes that the 
Veteran's record was reviewed and that hypertension was 
diagnosed after the Veteran's prostatectomy.  Dr. M.F.P. 
summarized that "there is no medical evidence to indicate 
prostate cancer causes hypertension.  Hypertension and 
prostate cancer are not causally related.  He noted that, in 
addition, "there is no scientific evidence to my knowledge 
to support prostate cancer as aggravating [the Veteran's] 
hypertension.  It is doubtful that there is any direct or 
indirect relationship between [the Veteran's] prostate cancer 
and hypertension."  

C. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

If hypertension is manifested to a compensable degree in the 
first year following the veteran's discharge from active 
duty, it may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  During the pendency of this appeal, VA amended 
its regulation pertaining to secondary service connection, 
effective from October 10, 2006.   See 71 Fed. Reg. 52,744 
(2006) (now codified at 38 C.F.R. § 3.310).  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the appellant's appeal 
was already pending when the new provisions were promulgated, 
the Board will consider this appeal under the law in effect 
prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

        Direct Service Connection

Hypertension was not diagnosed in service or manifested to a 
compensable degree in the first post-service year.  Essential 
hypertension was first manifested many years after service.  
Consequently, service connection for hypertension on the 
basis that it was diagnosed in service (and has persisted), 
or on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.

While the record clearly shows that the Veteran now has 
hypertension, there is no competent (medical) evidence of a 
nexus between the disability and his service.  Notably a 
lengthy period of time between service and the first post-
service diagnosis of a disability for which service 
connection is sought is of itself a factor for consideration 
against a finding that the current disability is related to 
service. See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated 
by service).  Here, hypertension was not diagnosed until 
2001, more than 33 years after the Veteran's discharge from 
service.  In summary, the preponderance of the evidence is 
against a finding that the Veteran's current hypertension is 
related to his service or to any event therein.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of direct service connection for hypertension.  Therefore, 
the benefit of the doubt rule does not apply.  The claim of 
direct service connection must be denied.   

As the Veteran's current contention focuses on secondary 
service connection for hypertension the Board will next 
address whether secondary service connection is warranted.

	Secondary Service Connection

The Veteran contends that his hypertension is proximately due 
to his service-connected residuals of prostate cancer (to 
include urinary and stool incontinence and erectile 
dysfunction).  The competent medical evidence of record 
establishes that the Veteran has hypertension and he is 
service-connected for residuals of prostate cancer.  
Accordingly, the Veteran must show through competent evidence 
that his hypertension was either caused by or aggravated by 
his service-connected residuals of prostate cancer in order 
to establish secondary service connection.  

The June 2007 opinion of K.L., M.D. was that stress the 
Veteran experienced from service-connected residuals of 
prostate cancer contributed to his hypertension.  However, 
the supporting evidence he provided does not show that 
hypertension is caused by prostate cancer.  The September 
2007 examiner noted this, stating that the cited study shows 
that hypertension is a risk factor for developing prostate 
cancer, and not the other way around.  Dr. J.L. opined that 
the submitted evidence supports an association between 
prostate cancer and hypertension; however, the association 
discovered in the study is not that prostate cancer is a risk 
factor for hypertension.  Indeed the attached article noted 
that the association was that African-American men with 
hypertension had an increased likelihood of having prostate 
cancer.  The opinion is by medical professional competent to 
offer it, and is probative evidence in the matter.  However 
the cited rationale (supporting evidence) does not directly 
support Dr. J.L.'s conclusion that residuals of prostate 
cancer cause hypertension.  As such the Board affords the 
opinion less probative weight in the matter.  

The September 2007 examiner's opinion was that the Veteran's 
hypertension was not due to prostate cancer.  For rationale 
he cited a medical treatise that stated that 95 percent of 
hypertension was primary in nature with a multitude of other 
causes, not including prostate cancer, accounting for the 
other 5 percent.  The examiner is a medical professional 
competent to provide the opinion, and as he provided a 
rationale in support of his opinion, it is probative and 
persuasive evidence in the matter. 

Pursuant to the Board's VHA request, M.F.P., M.D. opined that 
there was no medical evidence to indicate that prostate 
cancer causes hypertension and that the two are not causally 
related.  Additionally, he opined that there was no 
scientific evidence to support prostate cancer as aggravating 
the Veteran's hypertension.  He summarized that it was 
doubtful that there was any direct or indirect relationship 
between the Veteran's prostate cancer and hypertension.  
M.F.P. is a specialist (cardiologist) and is competent to 
offer an opinion on medical causation.  As such his opinion 
is probative evidence in the matter. 

As the opinions of the September 2007 VA examiner and VHA 
specialist agree, the Board finds that the greater weight of 
the probative evidence is against a finding that the 
Veteran's hypertension was caused or aggravated by service-
connected residuals of prostate cancer.  Therefore, service 
connection for hypertension as secondary to a service-
connected disability is not warranted.

The Board has also considered the Veteran's own statements to 
the effect that his hypertension was incurred secondary to 
service-connected residuals of prostate cancer.  However, 
because he is a layperson, he is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007 (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of secondary service connection for hypertension.  Therefore, 
the benefit of the doubt rule does not apply; the claim must 
be denied. 


ORDER

Service connection for hypertension (to include as secondary 
to service-connected residuals of prostate cancer) is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


